                         Case 1:20-cr-00378-LJL Document 26
                                                         25 Filed 07/31/20 Page 1 of 3
                                         Simpson Thacher & Bartlett                                       LLP
                                                           4 25   LEX INGTON A VE NUE
                                                          NEW YORK, NY      100 17 - 3 9 54



                                                        TE LEP HONE:   + 1- 21 2- 4 55- 20 0 0
                                                        FACSIMILE:     + 1- 21 2- 4 55- 2 50 2

 Dir ect Di al Num ber
                               GRANTED. The Court grants the                                                                          E- ma il A ddr es s
 +1 - 21 2- 455- 30 70         request that Mr. Ilori's conditions of                                              Br o ok e. Cuci n ell a@ s t bl aw. com
                               release be modified according to the
                               conditions set forth in this letter.
             BY ECF              7/31/2020
                                                                                              July 31, 2020

             The Honorable Lewis J. Liman
             United States District Judge
             Southern District of New York
             500 Pearl St.
             New York, NY 10007

                         Re:    United States v. Chancy, et al., 20 Cr. 00378 (S.D.N.Y.)

             Dear Judge Liman:

                    I represent Defendant Adedayo Ilori in the above-captioned action. This letter is to
             request a modification of Mr. Ilori’s conditions of release, with the consent of the
             Government and Pre-Trial Services. On March 4, 2020, Mr. Ilori was ordered released on a
             $100,000 Appearance Bond secured by two financially responsible persons. Among other
             conditions of his release, Mr. Ilori is subject to home confinement secured by electronic
             monitoring and is under supervision by the Pretrial Services Office of the Southern District of
             New York. On March 11, 2020, this Court, with the consent of the Government, approved a
             modification to the conditions of Mr. Ilori’s release such that his Appearance Bond could be
             co-signed by only one financially responsible person. Wunmi Ilori, Mr. Ilori’s wife, was
             approved as the sole co-signer of Mr. Ilori’s Appearance Bond. Further, on June 23, 2020,
             this Court, with the consent of the Government, approved a modification to the conditions of
             Mr. Ilori’s release to allow him to attend his daughter’s graduation on June 25, 2020.

                    Mr. Ilori seeks to modify the conditions of his release to (i) add an additional
             financially responsible person as a co-signer on his Appearance Bond and (ii) modify his
             home detention condition to a nightly curfew with electronic monitoring1 so that he may help
             care for his family, assist in the responsibilities of his home, and perform physical exercise, as
             recommended by his doctor. Pretrial Services has advised us that it would be a violation of


             1           If the present modification does not entirely alleviate Mr. Ilori’s present challenges, he
                         reserves his rights to seek a further modification at a later date to remove the
                         electronic monitoring.



BEIJING          HONG KONG     HOUSTON     LONDON     LOS ANGELES         PALO ALTO           SÃO PAULO    SEOUL   TOKYO       WASHINGTON, D.C.
        Case 1:20-cr-00378-LJL Document 26
                                        25 Filed 07/31/20 Page 2 of 3
                                                                       Simpson Thacher & Bartlett LLP


 July 31, 2020                                                           The Honorable Lewis J. Liman




the conditions of his release as they currently stand for him to pursue his career as a private
personal trainer or to perform yard work or undertake routine household chores such as
grocery shopping. Mr. Ilori remains in touch with his personal training clients, and would be
able to return to work promptly after the home detention condition is removed. The current
restrictions—especially Mr. Ilori’s inability to pursue his career—have strained his family,
which is already going through a difficult time due to stress and financial difficulties caused
by COVID-19.

       Modification is appropriate because (i) the addition of a second financially responsible
person as a cosigner on his Appearance Bond will ensure Mr. Ilori’s compliance with his
conditions of release; (ii) the facts show that Mr. Ilori is neither a flight risk nor a danger to
the community, and (iii) a nightly curfew presents the least restrictive condition that would
reasonably assure Mr. Ilori’s presence in court and would ensure the safety of the
community, while also allowing him to care for his family in these difficult times.

       First, Mr. Ilori seeks to add Mr. Deyal Roopnarine as a co-signer to his Appearance
Bond who, along with Mr. Ilori’s wife, Wunmi, will be the second financially responsible co-
signer. Mr. Roopnarine is an employee of Envoy Air, Inc., where he receives a yearly salary
of approximately $40,000. Mr. Roopnarine lives in Brooklyn, NY, and is a close friend of
Mr. Ilori’s who will be able to provide moral suasion to ensure Mr. Ilori complies with his
conditions of release. Mr. Roopnarine was interviewed yesterday by the Government, and
has been approved as an additional co-signer.

        Second, with respect to flight risk, Mr. Ilori has demonstrated every intention of
remaining in the jurisdiction and returning to court, and he intends to fight the charges
against him. From the first day he was charged, Mr. Ilori has complied with law
enforcement, as demonstrated by the fact that he did not resist at the time of his arrest and
has remained in faithful compliance with the conditions of his release to date, despite their
currently restrictive nature that has prevented him from pursuing his career or helping his
family with household chores. Additionally, Mr. Ilori’s family resides in this district and he
has no significant ties outside of the district that would present a risk of flight. Finally, Mr.
Ilori’s wife remains subject to the $100,000 Appearance Bond—as does Mr. Ilori himself,
and, if this request is granted, Mr. Roopnarine—which will ensure Mr. Ilori’s appearance at
future court dates.

      Third, as to the safety of the community, Mr. Ilori does not pose a threat to the
community as evidenced by the fact that he does not have a record of violent crime, nor has
he demonstrated any such behavior since his arrest.




                                                 2
        Case 1:20-cr-00378-LJL Document 26
                                        25 Filed 07/31/20 Page 3 of 3
                                                                     Simpson Thacher & Bartlett LLP


 July 31, 2020                                                         The Honorable Lewis J. Liman




       Finally, neither of Mr. Ilori’s co-defendants are subject to any location restriction
programs or location monitoring. See Dkt. No. 5 at 4 (Herode Chancy’s Appearance Bond,
noting no location restriction programs), Dkt. No. 9 at 4 (Michael Albarella’s Appearance
Bond, noting no location restriction programs). If this request is granted, Mr. Ilori will still
be subject to a nightly curfew, which will be more restrictive than the conditions imposed on
either of his co-defendants.

       In light of the foregoing, modifying Mr. Ilori’s conditions of release to remove the
home detention order and replace it with a nightly curfew would present the least restrictive
condition that would reasonably assure the appearance of Mr. Ilori and the safety of his
community.

       We have spoken with AUSAs Cecilia E. Vogel and Tara M. La Morte, and Mr. Ilori’s
pre-trial officer, and they consent to the request, with the condition that Mr. Ilori’s home
detention condition remain in effect until such time as Mr. Roopnarine signs the Appearance
Bond, after which time the home detention with electronic monitoring condition should be
removed and replaced with the nightly curfew with electronic monitoring condition.

       Thank you for your consideration.

                                          Respectfully submitted,

                                          /s/ Brooke Cucinella
                                          Brooke Cucinella


cc:    Counsel of record (by ECF)




                                                3
